Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/13/2021 has been entered. Claims 72-89 and 91-92 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection of claims 72-92 previously set forth in the Non-Final Office Action mailed 09/13/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitation(s) is/are: 
 “means for marking” in claim 86, line (A). Interpreted as a marker pen, a marking strip, a marking sticker  [0248], pens with a large base [0209], Fig. 80.
“means for identifying” in claim 86, line (B). Interpreted as a surface marking guide with a hole [0311], Fig. 22c.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
 72-89 and 91-92 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 72, 81, and 86 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a needle guide system for use with an ultrasound probe and a method of positioning a needle guide on a surface as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a needle guide system for use with an ultrasound probe, the needle guide system comprising: a sensor for measuring an orientation of the surface marking guide in space, wherein the needle guide comprises a corresponding sensor for measuring the orientation of the needle guide, wherein the needle guide is subsequently positioned to have the same orientation as the surface marking guide, as recited in claim 72. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, a method of positioning a needle guide on a surface, the method comprising: measuring an orientation of the surface marking guide in space using a sensor, wherein the surface marking guide comprises the sensor; wherein the orientation of the surface marking guide and an orientation of the needle guide are used to position the needle guide to have the same orientation as the surface marking guide, as recited in claim 81.

Also, prior art fails to anticipate and/or render obvious, either solely or in combination, a 
needle guide system for use with an ultrasound probe, the needle guide system comprising: 
a sensor for measuring an orientation of the surface marking guide in space, wherein the needle guide comprises a corresponding sensor for measuring the orientation of the needle guide, and wherein the needle guide is subsequently positioned to have the same orientation as the surface marking guide, as recited in claim 86.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/Primary Examiner, Art Unit 3793